On behalf of the delegation of the 
Democratic People's Republic of Korea, I would like to congratulate you, 
Mr. Ganev, on your election to the presidency of the General Assembly at its 
forty-seventh session. It is my conviction that under your able leadership 
this session will come to a fruitful conclusion. 
I would like also to take this opportunity to express my appreciation for 
the efforts made over the past year by His Excellency 
Mr. Boutros Boutros-Ghali in carrying out his heavy responsibilities as 
Secretary-General, to ensure world peace and security and to strengthen the 
role of the United Nations in line with changes in the international situation. 
The end of the cold war that had persisted ever since the end of the 
Second World War brought with it great changes in the recent international 
situation. In this vortex of change in the international situation, the phase 
of detente is beginning in North-East Asia. 

Recent events on the Korean peninsula are attracting world attention. 
Dialogue between the north and the south on many levels is under way to end 
the distrust and confrontation resulting from prolonged national division. In 
particular, the north-south high-level talks have resulted in the adoption of 
the Agreement on Reconciliation, Non-Aggression, Cooperation and Exchanges. 
This is a great victory in the nationwide struggle to bring about the three 
principles of national reunification: independence, peaceful reunification 
and great national unity. It is a new, historic milestone on the road to 
national reunification. The north-south Agreement and the north-south Joint 
Statement of 4 July constitute a programme for national reunification that 
reflects the aspirations of the Korean nation to reunification and the current 
trends towards peace. 
In the north-south Agreement, the north and the south make it clear that 
relations between the two sides are not inter-State relations but rather 
special relations formed provisionally in the process of moving towards 
reunification. In the Agreement, the north and the south also pledge to 
recognize and respect each other's systems and to refrain from interfering in 
each other's internal affairs. 

This Agreement shows that both the north and the south want a single 
unified State, not "two States", and look to achieve reunification along the 
lines of confederation. Reunification through confederation based on one 
nation, one State, two systems and two Governments has become a realistic 
goal. It is an issue which can no longer be avoided both in view of the 
present trend of the international situation which is moving towards 
rapprochement, detente and the end of confrontation and in the light of the 
specific conditions on the Korean peninsula where two different ideas and 
systems exist. 
The highlight of our proposal for reunification through confederation is 
that the north and south form a unified national Government to be represented 
by the north and the south on an equal basis under which the north and the 
south exercise regional autonomy with equal rights and power. It will be the 
most peaceful and ideal method of reunification. It will form a single State 
by uniting the two autonomous governments, maintaining the two systems 
intact. And it will be based on the principle of coexistence with neither 
side conquering or overpowering or being conquered or being overpowered. 
This proposal for confederation, acceptable to both sides during 
dialogue, is now turning from possibility to feasibility. The recent 
8th North-South High Level Talks in Pyongyang have led to the functioning of 
joint committees for the implementation of the Agreement in different areas 
such as political, military, economic, social and cultural. 
It is true that the north-south dialogue for implementing the Agreement 
is confronted with a series of obstacles and difficulties because the feelings 
of distrust and confrontation conceived during the long period of the division 
still remain. 

However, we are optimistic about the prospect of north-south dialogue and 
reunification. Blood is thicker than water. The homogeneous nationhood of 
the Korean people surpasses the differences of the systems and ideas of the 
north and south. Our people, with their strong sense of national 
independence, have good traditions and experiences of having achieved unity 
for the common cause of the nation, transcending the differences of ideas, 
political views and religious beliefs. 
The Government of our Republic will exert all its efforts to follow 
through the already-begun reunification process in order to reach the final 
point of reunification by reviving such national traditions. We will also do 
our best to resolve the nuclear issue of the Korean peninsula at an early date 
in the interest of peace and reunification of Korea, as agreed upon by the 
north and the south in the Joint Declaration on the Denuclearization of the 
Korean Peninsula. 
The nuclear issue on the Korean peninsula and the nuclear suspicion that 
remains unresolved stem from the deployment of United States nuclear weapons 
in south Korea. Therefore, fundamental to resolving the nuclear issue on the 
Korean peninsula is the withdrawal of United States nuclear weapons from South 
Korea and the removal of the serious apprehension of our nation which has been 
under a nuclear threat during the last 30 years. 
To this end, it is urgent to adopt an agreement and regulations of 
inspection under the Joint Declaration on the Denuclearization of the Korean 
Peninsula and to inspect the United States nuclear weapons and bases in south 
Korea. The North-South Joint Nuclear Control Committee, although it has met 
several times, has not yet adopted the regulations of inspection to verify the 
denuclearization of the Korean peninsula nor has it carried out any inspection 

of the United States nuclear weapons and bases in south Korea. This is due to 
the fact that the south Korean authorities are not in a position to exercise 
their sovereign right regarding the question of United States nuclear weapons 
and bases. 
This situation, we believe, has prevented the North-South Joint Nuclear 
Control Committee from arriving at an agreement to include the United States 
nuclear weapons and bases in the scope of the parameters for inspection. 
Quite recently, it was revealed that United States nuclear weapons have been 
stockpiled in the secret nuclear storage in south Korea and a naval base in 
Jinhae, south Korea, also serves as a United States nuclear submarine base. 
This causes a great number of people to have suspicion about the sincerity of 
the announcement of the non-existence of United States nuclear weapons in 
south Korea. It is most deplorable that the south Korean authorities do not 
have a say on the presence of nuclear weapons from other countries which are 
now on their own soil nor can they verify the withdrawal of these nuclear 
weapons. 
As far as we are concerned, we have declared time and time again that we 
have no nuclear weapons, nor any intention or capacity to make them. We have 
no need to produce them. It is our firm will, in line with our invariable 
anti-nuclear peace policy, to use nuclear energy only for peaceful purposes 
and not to develop nuclear weapons. 

The honesty of the peaceful nuclear policy of the Government of our Republic 
and the will for denuclearization have already been proved by several ad hoc 
inspections of the International Atomic Energy Agency (IAEA). The so-called 
suspicion of our "nuclear development" is fading away. We do what we say and 
we never say empty words. 
If the south Korean authorities are really concerned about the "future" 
of the Korean peninsula and interested in realizing its denuclearization, they 
should take an independent stand free from outside forces and respond as soon 
as possible to adopting the regulations of inspection, so that the overall 
inspection of United States nuclear weapons and bases could be carried out as 
agreed upon by the north and the south. 
The reunification of the Korean peninsula presupposes the eradication of 
the legacy of the cold war and the termination of foreign interference. The 
Korean question has been closely related to international relations 
historically. The division of Korea was brought about not by the internal 
contradictions of our nation but was imposed on it against its will to serve 
only the interests of foreign forces. 
It is foreign forces that impede the ongoing north-south talks. 
Consequently, the key issue in realizing the reunification of the Korean 
peninsula today is to end foreign interference in the Korean question. The 
presence of United States troops in south Korea is clear evidence of 
interference by a foreign force impeding the solution to the Korean question. 
During the cold-war era the presence of foreign armed forces in other 
countries was "justified" under the pretext of preserving the so-called 
balance of forces. However, this argument no longer holds today since the 
cold war ended and power politics have become meaningless. 

There is no justification whatsoever for the continued presence of United 
States forces in south Korea. On the Korean peninsula, the north and the 
south have pledged themselves to non-aggression through the Agreement and have 
formed the joint military commission to deal with military affairs. 
Nevertheless, the United States is still pursuing a policy of "power 
politics" based on the cold-war way of thinking. The United States continues 
to "justify" the stationing of its armed forces in south Korea with the new 
argument that a "power vacuum" could be created. 
It is contradictory to claim, according to one's interest, that on some 
occasions peace has come to the world and on other occasions to divide the 
world into friends and enemies, talking about a "power vacuum". The United 
States must drop its policy of power towards the Korean peninsula and withdraw 
its troops from south Korea, thereby fulfilling its responsibility in helping 
to achieve peace and the reunification of Korea. 
In today's world - which stands at the crossroads of independence or 
domination, peace or war, cooperation or division the peace, security and 
reunification of the Korean peninsula become one of the most urgent questions, 
the solution of which brooks no further delay. The problem of Korea's 
reunification is a touchstone. Whether or not it is solved will clarify 
whether international society is entering a stage of independent, peaceful and 
democratic development or still remains in the era of domination and 
subjugation, conflict and confrontation. 
It is our hope that Korea's reunification will be realized through 
confederation on the basis of the three principles of independence, peaceful 
reunification and great national unity which the north and south have already 

announced with full commitment, thus showing one part of the genuine 
development of international society. 
Humankind is now at a historical turning-point for opposing domination 
and subjugation and building a new, free and peaceful world. Such aspirations 
of humankind, however, are still being gravely challenged by the old forces 
that pursue power politics. Despite the collapse of the cold-war structure 
characterized by confrontation between the super-Powers, there are new, open 
attempts to capitalize on this situation in order to establish world 
domination. 
If such attempts are allowed to go unchecked, the world will change from 
the cold-war structure of a bipolar system to the hegemonistic structure of a 
unipolar system and the democratic development of international society will 
suffer yet another setback. 
Therefore, today's era can brook no further delay in establishing a new, 
just international order to replace the old international order under which a 
few countries go unchallenged and freely dominate the destiny of humankind. 
There are big and small countries in the world, but there cannot be senior or 
junior countries; there are developed and less developed nations, but there 
cannot be dominating nations and nations destined to be dominated. 
All countries and nations are entitled to independent and equal rights as 
equal members of international society, regardless of the size of their 
territories or level of development. Neither privileges nor arbitrariness 
should be tolerated in international relations, and friendship and cooperation 
among countries should be developed positively on the principle of mutual 
respect, non-interference, equality and mutual benefit. 

It is the expectation of the people of the world that the United Nations, 
under the changed situation today, will play a pivotal role in securing peace 
and achieving the common prosperity of mankind by fulfilling its mission as 
the international organization to safeguard world peace and justice. 
At the recent tenth summit conference of non-aligned countries, the Heads 
of State and Government were unanimous in their emphasis on the necessity of 
strengthening the role of the United Nations in safeguarding world peace and 
security and in establishing an equitable international order. 
The United Nations should pay careful attention to bringing about 
disarmament and the dismantling of weapons of mass destruction, including 
nuclear weapons, in keeping with the present situation in which the cold war 
has come to an end. Mankind can neither get rid of the danger of nuclear war, 
nor expect true peace, so long as the arms race continues unbridled and 
nuclear weapons remain. We hold that a comprehensive treaty banning nuclear 
tests should be concluded as soon as possible. Testing and production of 
nuclear weapons should be stopped, and nuclear weapons should be abolished 
once and for all. 
The prevention of the emergence of any new nuclear Power is another 
important issue in settling the nuclear problem. In this connection, we could 
not but express our concern that, despite world condemnation, Japan is storing 
more nuclear fuel than it needs, and is even carrying out an adventurous plan 
involving the marine transportation of plutonium. 
The Government of the Democratic People's Republic of Korea will in the 
future, as in the past, make positive efforts to abolish nuclear weapons, 
biological and chemical weapons and all other weapons of mass destruction on 
the globe. 

The United Nations should pay particular attention to the economic issue, 
one of the important problems in establishing a new international order at 
present, and endeavour to eliminate the ever-widening gap between the 
developed and the developing countries. People in many developing countries 
are enduring great suffering from famine and disease. Anyone who feels 
responsibility for the survival and future of mankind cannot turn away from 
such tragedies occurring in the world. 
It is the most urgent common task of mankind at present to spare the 
peoples of the developing countries the calamities of famine and disease. The 
developed countries should feel due responsibility for the economic poverty of 
the developing countries, and should refrain from hindering the economic 
development of the developing countries. In this regard, the Government of 
our Republic holds that dialogue between the developed and the developing 
countries should be resumed at the earliest possible date, the present unequal 
international economic relations should be restructured, and constructive 
measures should be taken for the establishment of a new equitable 
international economic order. 
Along with this, the developing countries should take practical measures 
to achieve South-South cooperation, starting with the spheres of food, 
agriculture and public health, which will be indispensable in eradicating 
famine and disease. 
The United Nations should also continue to concentrate on the peaceful 
solution of regional disputes and the elimination of all kinds of interference 
in internal affairs and unjust pressure. Today, when the confrontational 
structure between the super-Powers has collapsed and new, many-sided 
international relations are emerging, ethnic, national and racial 

contradictions which have long been obscured behind the cold war are rapidly 
surfacing with increased intensity, thus triggering new regional conflicts. 
These constitute elements of instability, which will complicate regional 
situations and cause serious damage to world peace and security. 
Urgent measures should be taken to settle the problems of regional 
disputes peacefully through dialogue, negotiations and political 
coordination. All countries and nations are entitled to decide freely on 
their own political and economic systems and development on the basis of 
respect for the principles of national sovereignty, the right to 
self-determination, and non-interference in internal affairs. We should not 
allow any attempts to infringe upon the sovereignty of other countries, to 
interfere in their internal affairs and to impose unfair blockades and 
pressure. Human rights should no longer be used as leverage for political 
pressure against and interference in the developing countries. 
We take this opportunity to extend our unqualified support for and 
solidarity with the struggle of the peoples in Asia, Africa, Latin America and 
the rest of the world to safeguard national independence and sovereignty and 
achieve independent national development, particularly the struggle of the 
Cambodian people under the leadership of Prince Norodom Sihanouk to restore 
peace and national unity and the status of a sovereign State; the struggle of 
the Palestinian and other Arab peoples for a fair solution to the Middle East 
question, centred on the Palestinian question; the struggle of the South 
African people to end the policy of apartheid and attain their country's 
democratic development; and the struggle of the Cuban people to defend their 
sovereignty against all kinds of foreign pressure and interference. 

The Government of our Republic recognizes that the United Nations should 
democratize itself as soon as possible in order to fulfil its responsibilities 
and roles in establishing a new world order. Before anything else is done, 
the United Nations should be restructured and reformed to develop 
international relations on a new democratic basis. 

The restructuring of the United Nations is indispensable, inasmuch as it will 
enable the world body to perform efficiently its main mission as an 
international organization safeguarding world peace and justice by dynamically 
coping with a changed reality and new challenges. 
To this end, the United Nations should be democratized on the principle 
of ensuring independence, equality and justice for all Member States and never 
tolerating privileges within the United Nations. Independence, equality and 
justice are, indeed, strong binding forces that have enabled more than 100 
countries on this planet to join in one community, the United Nations, 
irrespective of differences in ideologies and systems and the gap between the 
rich and the poor. 
In order to realize the democratization of the United Nations and to 
ensure its impartiality in line with the present changing international 
situation, the privileged positions of a few countries should no longer be 
permitted in the United Nations. The relations between the Security Council, 
the General Assembly and the Secretary-General should be reorganized with a 
view to strengthening the United Nations. In particular, the Security Council 
should not infringe the supreme authority of the General Assembly. 
In this regard, we believe that special attention should be paid to the 
problem of the composition of the Security Council. However, we consider that 
a country that still fails to feel any responsibility for aggression and war 
crimes committed during the Second World War is not qualified to become a 
permanent member of the Security Council, even if the number of the Council's 
permanent members is to be increased. 
One of the most important problems in democratizing the United Nations is 
to eliminate the leftover inequities of the cold war. The United Nations 

Command, a legacy of the cold-war era, still remains on the Korean peninsula. 
It is indeed astonishing and surprising that these "United Nations forces" -
which are not under the command of the United Nations and over which the 
United Nations cannot exercise any authority still exist in this world. 
The United Nations should no longer deeply disappoint Member States with 
the sense that its authority is applied selectively, depending on which State 
is involved. The United Nations should live up to the expectations of Member 
States in terms of its impartial and sincere image by eradicating all unjust 
and contradictory remnants of the cold war. 
Our delegation attaches great importance to this forty-seventh session of 
the General Assembly and will exert every effort to ensure its success. What 
is important in ensuring world peace and security and in strengthening 
international cooperation is to further enhance the responsibility and role of 
States Members of the United Nations. 
The Government of the Democratic People's Republic of Korea will actively 
contribute to building a prosperous, peaceful and free new world by faithfully 
fulfilling its obligations as a State Member of the United Nations at this 
historic turning-point in the achievement of a durable peace and security in 
the world. 
